DETAILED ACTION
Remarks
This Final office action is in response to the amendments filled on 06/20/2022. 
Claims 1, 2, 4, 9, 11, 14, 15-18 are amended. 
Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “based on an adjustment of a platform position of the surgical platform” is not clear. It is not clear the meaning of “a platform position”. It is not clear if it is referring platform position with respect to surgeon or patient or something else.
Dependent claim(s) 2-8 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,876,325 (“Mizuno”), and in view of US 2016/0346930 (“Hares”), and in view of US 2020/0054412 (“Furest”), and further in view of US 2020/0078109 (“Steger”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Mizuno discloses a robotic surgical system for treating a patient (see fig 15, where a surgical manipulator system is shown, two manipulators 3 and 4, operating table 1 and patient 2), the robotic surgical system comprising: 
a first robotic arm configured to control a surgical instrument extending therefrom, wherein the surgical instrument is to be positioned within a cavity of the patient, and wherein the first robotic arm is attached to a surgical platform (see fig 15, where manipulator 3 corresponds to first robotic arm and table 1 corresponds to surgical platform. See also col 8, lines 64-66, where “More precisely, the base 7 of the first slave manipulator 3 is fixed to the right side of the table 1”; see also col 9, lines 3-11, where “The distal ends of the slave manipulators 3 and 4 hold medical instruments 9 and 10, respectively, each of which is, for example, a forceps, a knife, a suture device, a syringe or the like. Instead, the distal end of each slave manipulator may hold an observation device, such as a endoscope, a ultrasonic echo probe, a surgical microscope or the like. Both slave manipulators 3 and 4 are operated such that their distal end portions are inserted into a body cavity through an opening incised in the abdominal wall.”; medical instrument corresponds to surgical instrument.); 
a second robotic arm configured to control a surgical device extending therefrom, wherein the surgical device is configured to pass through a  orifice of the patient, and wherein the second robotic arm is attached to the surgical platform (see fig 15, where manipulator 4 corresponds to first robotic arm. See also col 8, lines 65-66, where “the base 8 of the second slave manipulator 4 to the left side of the table 1.”; see also col 9, lines 3-11, where “The distal ends of the slave manipulators 3 and 4 hold medical instruments 9 and 10, respectively, each of which is, for example, a forceps, a knife, a suture device, a syringe or the like. Instead, the distal end of each slave manipulator may hold an observation device, such as a endoscope, a ultrasonic echo probe, a surgical microscope or the like. Both slave manipulators 3 and 4 are operated such that their distal end portions are inserted into a body cavity through an opening incised in the abdominal wall.”; see also col 29, lines 64-66, where “The 3D endoscope 406 bas an insertion section 406a. A CCD camera 413 is attached to the distal end of the insertion section 406a.”; observation device corresponds to surgical device.); and 
a control circuit configured to communicatively couple to the first and the second robotic arm (see col 15, lines 23-36, where “FIG. 15 is a perspective view showing the surgical manipulator system according to the third embodiment. As shown in FIG. 15, the surgical manipulator system comprises a speech input device 90, and a speech recognition device 91, two slave manipulators 3 and 4. The system further comprises a manipulator controller, which is not shown. When a surgeon 92 utters an audio command, a word such as "forward," "backward," "upward," "downward," "leftward" or "rightward," to the speech input device 90 (e.g., a microphone), the speech recognition device 91 analyses the audio command and generates command data. The command data is supplied to the manipulator controller (not shown).”), wherein the control circuit is further configured to: 
determine a first position of the first robotic arm and a second position of the second robotic arm (see fig 64, where positioning of surgical manipulators are shown. see also col 9, lines 25-31, where “The controller for both slave manipulators 3 and 4 receives information from the controller for the master manipulators 16 and 17. Then, it sets the positions and orientations of the slave manipulators 3 and 4 with respect to the specific coordinate system in accordance with the information, and controls the slave manipulators 3 and 4.”; see also col 10, lines 26-28, where “To be more specific, the MPU 33 calculates the positions of the distal ends of the slave manipulators 3 and 4”); 
cause the first robotic arm to automatically change from the first position to a third position and to change an orientation of the first robotic arm (see fig col 16, lines 10-20, where “In the third embodiment, the slave manipulators 3 and 4 are moved in various directions in the base coordinate systems 93 in accordance with the corresponding audio commands the surgeon 92 makes. Instead, commands may be generated by operating a console 96 shown in FIG. 16, which has six switches 94, i.e., an "upward" switch, a "downward" switch, a "leftward" switch, a "rightward" switch, a "forward" switch and a "backward" switch. Alternatively, commands may be generated by operating a console 97 shown in FIG. 17, which has a joystick 96.”; manipulators are controlled via voice/console. Moving the manipulator up/down/horizontally will change the position and orientation (pose/posture). Movement of the manipulators are done with respect to the base/surgical table. see also col 4, lines 30-35, where “detecting means for detecting a position and/or orientation relationship between the surgical means and the guide means, and/or a position and/or orientation relationship between the surgical means and another surgical means; and drive control means for controlling the surgical manipulator such that the surgical means is guided by the guide means.”); 
cause the second robotic arm to automatically change from the second position to a fourth position and to change an orientation of the second robotic arm (see fig col 16, lines 10-20, where “In the third embodiment, the slave manipulators 3 and 4 are moved in various directions in the base coordinate systems 93 in accordance with the corresponding audio commands the surgeon 92 makes. Instead, commands may be generated by operating a console 96 shown in FIG. 16, which has six switches 94, i.e., an "upward" switch, a "downward" switch, a "leftward" switch, a "rightward" switch, a "forward" switch and a "backward" switch. Alternatively, commands may be generated by operating a console 97 shown in FIG. 17, which has a joystick 96.”; manipulators are controlled via voice/console. Moving the manipulator up/down/horizontally will change the position and orientation (pose/posture). Movement of the manipulators are done with respect to the base/surgical table. see also col 4, lines 30-35, where “detecting means for detecting a position and/or orientation relationship between the surgical means and the guide means, and/or a position and/or orientation relationship between the surgical means and another surgical means; and drive control means for controlling the surgical manipulator such that the surgical means is guided by the guide means.”); and
control the first robotic arm and the second robotic arm (see col 10, lines 1-2, where “the control system for controlling the slave manipulators 3 and 4”; see also fig 42, where a surgical operation is being performed by two manipulators.).
Mizuno does not disclose the following limitations: 
surgical device is configured to pass through a natural orifice of the patient;
robotic arms are changed/adjusted based on the adjustment of the platform position of the surgical platform; and
control the.. robotic arm…to cooperatively interact.
However Hares discloses a surgical system, wherein control the robotic arms to cooperatively interact (see [0016], where “controlling the drivers so as to inhibit collision between the or each arm and the object in dependence on the calculated distance and/or orientation.”; see also [0064], where “The processor 61 may select between those configurations based on an algorithm that seeks to avoid collisions between the arm and other objects known to the processor to be near the arm.”).
Because both Mizuno and Hares are in the same field of endeavor of multiple arm robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno to incorporate the teachings of Hares by including the above feature, control the robotic arms to cooperatively interact, for avoiding any potential damage of surgical instruments and minimizing damage of tissue and hurting the patient during procedure.
Mizuno in view of Hares does not disclose the following limitation: 
surgical device is configured to pass through a natural orifice of the patient; and
robotic arms are changed/adjusted based on the adjustment of the platform position of the surgical platform.
However Fuerst discloses a surgical robotic system, wherein robotic arms are changed/adjusted based on the adjustment of the platform position of the surgical platform (see [0050], where “Referring back to FIG. 5, the AR processor can be configured to determine (for example, through computer vision) an orientation of a real surgical table 550 or other robotic mounting hardware 552, and adjust an orientation or pose (for example, the target pose) of the virtual robotic arm(s) (511 and 512) based on the orientation of the surgical table or other robotic mounting hardware.”; see also [0023], where “A "real surgical environment" as used herein describes the local physical space of the setup, which can include robotic arms,”; see also [0028], where “The user 306 is shown moving one of the real robotic arms 310. The AR processor has rendered the virtual robotic arm 311 giving a visual indicator to the user for guiding the real robotic arm 310 to match the target pose of the virtual robotic arm.”; see also [0029], where “FIG. 4 shows the user 106 manipulating the real robotic arm 110 while watching the live augmented surgical environment video on the display 104.”; real robotic arm corresponds to actual robotic arm inside a real surgical environment).
Because Mizuno, Hares and Furest are in the same field of endeavor of multiple arm robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares to incorporate the teachings of Furest by including the above feature, robotic arms are changed/adjusted based on the adjustment of the platform position of the surgical platform, for maintaining the desired distance between surgical table and robotic arms during surgical procedure.
Mizuno in view of Hares and Furest does not disclose the following limitation: 
surgical device is configured to pass through a natural orifice of the patient.
However, Steger discloses a system wherein surgical device is configured to pass through a natural orifice of the patient (see [0005], where “For some minimally invasive surgical procedures, surgical instruments, particularly surgical assist tools such as probes, tissue manipulators, and retractors, may also be introduced into the surgical workspace through more remotely located surgical incisions or natural orifices.”; see also [0096], where “the instrument may be positioned through a patient orifice first and then may be coupled to the manipulator after the instrument is in position.”; see also fig 22-24).
Because Mizuno, Hares, Furest and Steger are in the same field of endeavor of multiple arm robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares and Furest to incorporate the teachings of Steger by including the above feature, surgical device is configured to pass through a natural orifice of the patient, for performing non-invasive surgical procedure.
Regarding claim 6, Mizuno further discloses a robotic surgical system, comprising a proximity sensor to output a proximity signal to the control circuit (see col 14, lines 16-18, where “The 3D position sensor 52 and the manipulator controller 59 constitute a remote-control system for controlling the manipulator 51.”; see also fig 70A-D, where various types of position sensors are shown.), wherein the control circuit is configured to determine a distance between the first robotic arm and the second robotic arm based on the proximity signal (see col 26, lines 4-14, where “From this information the control circuit 227 determines the TCP of the observation manipulator 225…by the sensors 213a and 213b of the HMD 208A by the same method used in the eleventh embodiment, is within a predetermined distance from the TCPs of the surgical manipulators 224a and 224b.”).
Regarding claim 7, Mizuno further discloses a robotic surgical system, wherein the control circuit is configured to cause the first robotic arm and the second robotic arm to respectively change a first pivot position of the first robotic arm and a second pivot position of the second robotic arm (see col 9, lines 19-32, where “The slave manipulators 3 and 4 have specific base coordinate systems 13 and 14, respectively. As shown in FIG. 1, each base coordinate system is an orthogonal one, having an origin at the base (7 or 8) and three axes X0 , YO and Z0… 3 and 4 with respect to the specific coordinate system in 30 accordance with the information, and controls the slave manipulators 3 and 4.”; pivot position is interpreted as origin position), wherein the first pivot position and the second pivot position each maintain a respective pivot configuration relative to a first trocar and a second trocar (see col 28, lines 7-11, where “The endoscopes 343 are inserted via trocars (not shown) into the body cavity in which the aorta 330 and the femoral arteries 331 are located. Similarly, the two-arm micro-manipulators 344 are inserted into the body cavity through trocars (not shown).”; see also col 45, lines 32-26, where “it is required that the TCP of the insertion section 702 of either surgical manipulator be maintained at a specific position with respect to the opening 708 throughout the surgery.”; see also col 38, lines 34-39. Surgical instruments are inserted through the trocars and the TCP is maintained at a specific position. So robotic arm is controlled with respect to a trocar placed.).
Regarding claim 8, Mizuno further discloses a robotic surgical system, wherein the respective change of the first pivot position and the second pivot position is based on a force threshold (per submitted specification, robotic arms maintain the pivot and relative position of the trocars. Control circuit can change the pivot positions based on the comparison to applicable force threshold. Force required to move an arm is compared with a force threshold. Arms are moved at lower rate of force threshold, see at least [0360] and [0362] of PGPUB of submitted specification. see Mizuno col 31, lines 15-21, where “Since the insertion section 404a is connected to the shaft 405b by the coupler 405c having two degrees of freedom, and the insertion section 406a is connected to the shaft 407b by the coupler 407c having two degrees of freedom, neither the medical instrument 404 nor the 3D endoscope 406 exerts any excessive force at the opening 402a even if the patient moves.”; see also col 47, lines 57-61, where “In other words, the manipulator 701 has many degrees of freedom, applying no excessive force on the target object and enabling the end effecter to treat the target object or provide the surgeon with an image of the target object.”; excessive force is interpreted as force threshold.).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028562 (“Mizuno”), in view of US 2016/0346930 (“Hares”), in view of US 2020/0054412 (“Furest”), and in view of US 2020/0078109 (“Steger”), as applied to claim 1 above, and further in view of US 2015/0038981 (“Kilroy”). 
Regarding claim 2, Mizuno in view of Hares, Furest and Steger does not disclose the following limitations:
the surgical instrument comprises a first communication module; and
the surgical device comprises a second communication module to communicate with the surgical instrument; 
the control circuit is configured to control the cooperative interaction of the first robotic arm and the second robotic arm based on communications between the surgical instrument and the surgical device.
However, Kilroy discloses a robotic surgical system, wherein: the surgical instrument comprises a first communication module (see [0122], where “The hyperdexterous surgical system 100 can include one or more hyperdexterous surgical arms 200, and each hyperdexterous surgical arms 200 can manipulate a hyperdexterous surgical tool 300. The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350. The operator, such as a surgeon can optionally manipulate the hyperdexterous surgical tool 300 and the manual tools 350 simultaneously at various locations in the operating arena.”; surgical tools 300 corresponds to surgical instruments. See also [0258], where “The control system 400 can be coupled with several controllable objects, such… one or more hyperdexterous surgical tools 300.”; see also fig 34, where robotic tool 300 is connected with the control system 400. see also [0264], where “As shown in FIG. 36, two input devices 500 are available to be selected by the operator 1. These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300.”; surgical tools are detected and displayed. So, controller is communicating with the surgical tools directly via a communication module.); 
the surgical device comprises a second communication module to communicate with the surgical instrument (see [0265], where “For example, one controller 514, labeled Wireless Controller 1, may control one controllable object, labeled Tool 3. One controller 514, labeled Wireless Controller 2, may control one controllable object, labeled Tool 4.”; see also [0262], where “The manual tool 350 (e.g., a sensor 352 affixed to a manual tool 350) can provide an input to the computer. As described earlier manual tools 350 can also be used with the hyperdexterous surgical system 100. The sensors 352 on the manual tool 350 may provide an input to the computer 402.”); and
the control circuit is configured to control the cooperative interaction of the first robotic arm and the second robotic arm based on communications between the surgical instrument and the surgical device (see [0255], where “The hyperdexterous surgical system 100 can include a control system 400 that translates user inputs (e.g., via input devices 500, display 600) to outputs (e.g., motion of control points, images). The control system 400 can pair certain user inputs to certain controllable objects. When executing the movements of the various hyperdexterous surgical tools 300, the control system 400 may maintain one or more constraints. The control system 400 can lock one or more hyperdexterous surgical tools 300 to a single tool (e.g., a hyperdexterous surgical tool 300 or a manual tool 350).”).
Because Mizuno, Hares, Furest, Steger and Kilroy are in the same field of endeavor of multiple arm robotic surgical system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares, Furest and Steger to incorporate the teachings of Kilroy by including the above feature, the surgical instrument comprises a first communication module; the surgical device comprises a second communication module to communicate with the surgical instrument; and the control circuit is configured to control the cooperative interaction of the first robotic arm and the second robotic arm based on communications between the surgical instrument and the surgical device, for avoiding any delay due to latency during surgical procedure by controlling the surgical tools/devices directly.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028562 (“Mizuno”), in view of US 2016/0346930 (“Hares”), in view of US 2020/0054412 (“Furest”), and in view of US 2020/0078109 (“Steger”), as applied to claim 1 above, and further in view of US 2021/0015519 (“Meglan”). 
Regarding claim 3, Mizuno further discloses a robotic surgical system, wherein various types of surgical instruments are attached with the distal end of the robotic arm (see col 9, lines 3-11, where “The distal ends of the slave manipulators 3 and 4 hold medical instruments 9 and 10, respectively, each of which is, for example, a forceps, a knife, a suture device, a syringe or the like. Instead, the distal end of each slave manipulator may hold an observation device, such as a endoscope, a ultrasonic echo probe, a surgical microscope or the like.”).
Mizuno in view of Hares, Furest and Steger does not explicitly disclose the surgical instrument is a circular stapler.
However, Meglan discloses a robotic surgical system, wherein the surgical instrument is a stapler (see [0035], where “A surgical instrument “SI” (e.g., a surgical stapler), which may be attached to the robotic arm 2 (FIG. 1)”; It would be obvious to attach a circular stapler with the robotic arm instead of a stapler by following the method disclosed by Meglan.).
Because Mizuno, Hares, Furest, Steger and Meglan are in the same field of endeavor of robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares, Furest and Steger to incorporate the teachings of Meglan by including the above feature, the surgical instrument is a circular stapler, for reducing leak at staple line during surgical procedure.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028562 (“Mizuno”), in view of US 2016/0346930 (“Hares”), in view of US 2020/0054412 (“Furest”), and in view of US 2020/0078109 (“Steger”), as applied to claim 1 above, and further in view of US 2019/0167267 (“Kobayashi”). 
Regarding claim 4, Mizuno further discloses a robotic surgical system, wherein various types of devices are attached with the distal end of the robotic arm (see col 9, lines 3-11, where “The distal ends of the slave manipulators 3 and 4 hold medical instruments 9 and 10, respectively, each of which is, for example, a forceps, a knife, a suture device, a syringe or the like. Instead, the distal end of each slave manipulator may hold an observation device, such as a endoscope, a ultrasonic echo probe, a surgical microscope or the like.”).
Mizuno in view of Hares, Furest and Steger does not explicitly disclose the device is an anvil.
However, Kobayashi discloses a robotic surgical system, wherein the device is an anvil (see [0019], where “As shown in FIG. 1, the medical manipulator 1 according to this embodiment is a medical stapler (hereinafter also referred to as medical stapler 1) provided with: …an anvil 3; a pusher (end effector, pushing member) 4; an anvil-driving mechanism 5... The anvil 3 is supported at a distal end of the support member 2 so as to be movable along a longitudinal axis of the support member 2.”; see also [0083]).
Because Mizuno, Hares, Furest, Steger and Kobayashi are in the same field of endeavor of robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares, Furest and Steger to incorporate the teachings of Kobayashi by including the above feature, the device is an anvil, for providing stable backing for stapling and cutting during surgical procedure.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028562 (“Mizuno”), in view of US 2016/0346930 (“Hares”), in view of US 2020/0054412 (“Furest”), and in view of US 2020/0078109 (“Steger”), as applied to claim 1 above, and in view of US 2018/0289427 (“Griffiths”), and further in view of US 2018/0085175 (“Steinle”).
Regarding claim 5, Mizuno in view of Hares, Furest and Steger does not disclose the following limitations:
 the first robotic arm is located in a sterile zone; and
 the second robotic arm is located in a non-sterile zone.
However Griffiths discloses a robotic surgical system, wherein: the first robotic arm is located in one (see [0049], where “FIG. 8F illustrates another multi-instrument, single-body opening computer-assisted device 1151 mechanically grounded via the surgical table 1100, optionally by being coupled to table top 1102, table support structure 1103, or table base 1104.”; see also fig 8D, where two different robotic arms are located on two different locations of surgical table. 1131a corresponds to first robotic arm); and
 the second robotic arm is located in another (see [0049], where “FIG. 8F illustrates another multi-instrument, single-body opening computer-assisted device 1151 mechanically grounded via the surgical table 1100, optionally by being coupled to table top 1102, table support structure 1103, or table base 1104.”; see also fig 8D, where two different robotic arms are located on two different locations of surgical table. 1131b corresponds to second robotic arm).
Because Mizuno, Hares, Furest and Steger and Griffiths are in the same field of endeavor of multiple arm robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares, Furest and Steger to incorporate the teachings of Griffiths by including the above feature, the first robotic arm is located in one zone; and the second robotic arm is located in another zone, for reducing cluster of surgical items by keeping observation devices on a separate location.
Mizuno in view of Hares, Furest and Steger and Griffiths does not disclose a sterile zone and a non-sterile zone of a surgical platform.
However, Steinle discloses a surgical system, wherein a barrier is separating a sterile zone and a non-sterile zone of a surgical platform (see fig 1, where 4 is a sterile barrier. See also [0069], where “The patient P1 is lying on an operating room table 2. Involved in the treatment is a surgeon P2, a nurse P3 and an anesthetist P4. Further provided is an imaging unit 3, which is for example an MR imaging unit, and a sterile barrier 4, which separates a sterile area from a non-sterile area.”).
Because Mizuno, Hares, Furest, Steger, Griffiths and Steinle are in the same field of endeavor of robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares, Furest, Steger and Griffiths to incorporate the teachings of Steinle by including the above feature, a sterile zone and a non-sterile zone of a surgical platform, for reducing contamination during surgical procedure.

Claim(s) 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,876,325 (“Mizuno”), in view of US 2016/0346930 (“Hares”), and in view of US 2013/0085510 (“Stefanchik”), and further in view of US 2020/0078109 (“Steger”).
Regarding claim 16, Mizuno further discloses a robotic device (see fig 15, where a surgical manipulator system is shown, two manipulators 3 and 4, operating table 1 and patient 2) comprising: 
a first robotic arm configured to control a surgical instrument extending therefrom, wherein the surgical instrument is to be positioned within a cavity of a patient (see fig 15, where manipulator 3 corresponds to first robotic arm and table 1 corresponds to surgical platform. See also col 8, lines 64-66, where “More precisely, the base 7 of the first slave manipulator 3 is fixed to the right side of the table 1”; see also col 9, lines 3-11, where “The distal ends of the slave manipulators 3 and 4 hold medical instruments 9 and 10, respectively, each of which is, for example, a forceps, a knife, a suture device, a syringe or the like. Instead, the distal end of each slave manipulator may hold an observation device, such as a endoscope, a ultrasonic echo probe, a surgical microscope or the like. Both slave manipulators 3 and 4 are operated such that their distal end portions are inserted into a body cavity through an opening incised in the abdominal wall.”; medical instrument corresponds to surgical instrument.); 
a second robotic arm configured to control a surgical device extending therefrom, wherein the surgical device is configured to pass through a  orifice of the patient (see fig 15, where manipulator 4 corresponds to first robotic arm. See also col 8, lines 65-66, where “the base 8 of the second slave manipulator 4 to the left side of the table 1.”; see also col 9, lines 3-11, where “The distal ends of the slave manipulators 3 and 4 hold medical instruments 9 and 10, respectively, each of which is, for example, a forceps, a knife, a suture device, a syringe or the like. Instead, the distal end of each slave manipulator may hold an observation device, such as a endoscope, a ultrasonic echo probe, a surgical microscope or the like. Both slave manipulators 3 and 4 are operated such that their distal end portions are inserted into a body cavity through an opening incised in the abdominal wall.”; see also col 29, lines 64-66, where “The 3D endoscope 406 bas an insertion section 406a. A CCD camera 413 is attached to the distal end of the insertion section 406a.”; observation device corresponds to surgical device.); and 
a control circuit communicatively coupled to the first and the second robotic arm (see col 15, lines 23-36, where “FIG. 15 is a perspective view showing the surgical manipulator system according to the third embodiment. As shown in FIG. 15, the surgical manipulator system comprises a speech input device 90, and a speech recognition device 91, two slave manipulators 3 and 4. The system further comprises a manipulator controller, which is not shown. When a surgeon 92 utters an audio command, a word such as "forward," "backward," "upward," "downward," "leftward" or "rightward," to the speech input device 90 (e.g., a microphone), the speech recognition device 91 analyses the audio command and generates command data. The command data is supplied to the manipulator controller (not shown).”), wherein the control circuit is configured to: 
cause the first robotic arm to change a position and an orientation of the first robotic arm (see fig col 16, lines 10-20, where “In the third embodiment, the slave manipulators 3 and 4 are moved in various directions in the base coordinate systems 93 in accordance with the corresponding audio commands the surgeon 92 makes. Instead, commands may be generated by operating a console 96 shown in FIG. 16, which has six switches 94, i.e., an "upward" switch, a "downward" switch, a "leftward" switch, a "rightward" switch, a "forward" switch and a "backward" switch. Alternatively, commands may be generated by operating a console 97 shown in FIG. 17, which has a joystick 96.”; manipulators are controlled via voice/console. Moving the manipulator up/down/horizontally will change the position and orientation (pose/posture). Movement of the manipulators are done with respect to the base/surgical table. see also col 4, lines 30-35, where “detecting means for detecting a position and/or orientation relationship between the surgical means and the guide means, and/or a position and/or orientation relationship between the surgical means and another surgical means; and drive control means for controlling the surgical manipulator such that the surgical means is guided by the guide means.”; see also col 29, lines 9-20. See also col 19, lines 59-61); 
cause the second robotic arm to change a position and an orientation of the second robotic arm (see fig col 16, lines 10-20, where “In the third embodiment, the slave manipulators 3 and 4 are moved in various directions in the base coordinate systems 93 in accordance with the corresponding audio commands the surgeon 92 makes. Instead, commands may be generated by operating a console 96 shown in FIG. 16, which has six switches 94, i.e., an "upward" switch, a "downward" switch, a "leftward" switch, a "rightward" switch, a "forward" switch and a "backward" switch. Alternatively, commands may be generated by operating a console 97 shown in FIG. 17, which has a joystick 96.”; manipulators are controlled via voice/console. Moving the manipulator up/down/horizontally will change the position and orientation (pose/posture). Movement of the manipulators are done with respect to the base/surgical table. see also col 4, lines 30-35, where “detecting means for detecting a position and/or orientation relationship between the surgical means and the guide means, and/or a position and/or orientation relationship between the surgical means and another surgical means; and drive control means for controlling the surgical manipulator such that the surgical means is guided by the guide means.”; see also col 29, lines 9-20. See also col 19, lines 59-61); and 
control the first robotic arm and the second robotic arm  (see col 10, lines 1-2, where “the control system for controlling the slave manipulators 3 and 4”; see also fig 42, where a surgical operation is being performed by two manipulators.).
Mizuno does not disclose the following limitations: 
surgical device is configured to pass through a natural orifice of the patient;
robotic arms are changed/adjusted based on movement of the patient; and
control the robotic arms to cooperatively interact.
However Hares further discloses a surgical system, wherein control the robotic arms to cooperatively interact (see [0016], where “controlling the drivers so as to inhibit collision between the or each arm and the object in dependence on the calculated distance and/or orientation.”; see also [0064], where “The processor 61 may select between those configurations based on an algorithm that seeks to avoid collisions between the arm and other objects known to the processor to be near the arm.”).
Because both Mizuno and Hares are in the same field of endeavor of multiple arm robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno to incorporate the teachings of Hares by including the above feature, control the robotic arms to cooperatively interact, for avoiding any potential damage of surgical instruments and minimizing damage of tissue and hurting the patient during procedure.
Mizuno in view of Hares does not disclose the following limitations: 
surgical device is configured to pass through a natural orifice of the patient; and
robotic arms are changed/adjusted based on movement of the patient.
However Stefanchik discloses a robotic surgical system, wherein robotic arms are changed/adjusted based on movement of the patient (see [0009], where “The systems and methods disclosed herein generally involve a robotically-assisted surgical system in which a platform for supporting a patient is physically and operatively coupled to a surgical robot and an associated controller…the controller can have an awareness of the position and orientation of the patient with respect to the operating room and with respect to various components of the robot. Such systems can thus maintain a fixed frame of reference between the patient and one or more end effectors of the surgical robot, eliminating the need for recalibration of the system due to patient movement.”; see also [0010], where “a controller configured to adjust a position and orientation of the end effector in response to changes in a position and orientation of the patient”).
Because Mizuno, Hares and Stefanchik are in the same field of endeavor of multiple arm robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares to incorporate the teachings of Stefanchik by including the above feature, robotic arms are changed/adjusted based on movement of the patient, for maintaining the desired distance between the patient and the robotic arms during surgical procedure.
Mizuno in view of Hares and Stefanchik does not disclose the following limitation: 
surgical device is configured to pass through a natural orifice of the patient.
However, Steger further discloses a system wherein surgical device is configured to pass through a natural orifice of the patient (see [0005], where “For some minimally invasive surgical procedures, surgical instruments, particularly surgical assist tools such as probes, tissue manipulators, and retractors, may also be introduced into the surgical workspace through more remotely located surgical incisions or natural orifices.”; see also [0096], where “the instrument may be positioned through a patient orifice first and then may be coupled to the manipulator after the instrument is in position.”; see also fig 22-24).
Because Mizuno, Hares, Stefanchik and Steger are in the same field of endeavor of multiple arm robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares and Stefanchik to incorporate the teachings of Steger by including the above feature, surgical device is configured to pass through a natural orifice of the patient, for performing non-invasive surgical procedure.
Regarding claim 19, Mizuno further discloses a robotic device, comprising: a lockout mechanism configured to prevent additional movement of the first robotic arm and the second robotic arm while the respective position and orientation of the first robotic arm and the second robotic arm is changed (see fig 66A-B, where locking mechanism for positioning the manipulators are shown. see also col 39, lines 51-53, where “The free-lock mechanism 553 is operated by tightening the connecting nut 521, thereby attaching the medical instrument 520 to the holder section 524.”; see also col 44, lines 59-62, where “The manipulator body 703 is a multi-joint arm and has a point-locking mechanism and a position adjusting mechanism, both designed to position the insertion section 702.”).
Regarding claim 20, Mizuno further discloses a robotic device, wherein the respective change in position and orientation of the first robotic arm and the second robotic arm is based on a transverse force threshold of the first robotic arm and the second robotic arm (per submitted specification, robotic arms maintain the pivot and relative position of the trocars. Control circuit can change the pivot positions based on the comparison to applicable force threshold. Force required to move an arm is compared with a force threshold. Arms are moved at lower rate of force threshold, see at least [0360] and [0362] of PGPUB of submitted specification. see Mizuno col 31, lines 15-21, where “Since the insertion section 404a is connected to the shaft 405b by the coupler 405c having two degrees of freedom, and the insertion section 406a is connected to the shaft 407b by the coupler 407c having two degrees of freedom, neither the medical instrument 404 nor the 3D endoscope 406 exerts any excessive force at the opening 402a even if the patient moves.”; see also col 47, lines 57-61, where “In other words, the manipulator 701 has many degrees of freedom, applying no excessive force on the target object and enabling the end effecter to treat the target object or provide the surgeon with an image of the target object.”; excessive force is interpreted as force threshold.).

Claim(s)  17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0028562 (“Mizuno”), in view of US 2016/0346930 (“Hares”), in view of US 2013/0085510 (“Stefanchik”), and in view of US 2020/0078109 (“Steger”), as applied to claim 16 above, and further in view of US 2015/0038981 (“Kilroy”). 
Regarding claim 17, Mizuno in view of Hares and Stefanchik does not disclose the following limitations: 
the surgical instrument comprises a first communication module; 
the surgical device comprises a second communication module to communicate with the surgical instrument; and
the control circuit is configured to control the cooperative interaction of the first robotic arm and the second robotic arm based on communication between the surgical instrument and the surgical device.
However, Kilroy further discloses a robotic device, wherein: the surgical instrument comprises a first communication module (see [0122], where “The hyperdexterous surgical system 100 can include one or more hyperdexterous surgical arms 200, and each hyperdexterous surgical arms 200 can manipulate a hyperdexterous surgical tool 300. The hyperdexterous surgical system 100 includes a control system and displays 600, 702 which provide the operator with visual cues that aid the surgeon in controlling the operation of the one or more hyperdexterous surgical tools 300 and the manual tools 350. The operator, such as a surgeon can optionally manipulate the hyperdexterous surgical tool 300 and the manual tools 350 simultaneously at various locations in the operating arena.”; surgical tools 300 corresponds to surgical instruments. See also [0258], where “The control system 400 can be coupled with several controllable objects, such… one or more hyperdexterous surgical tools 300.”; see also fig 34, where robotic tool 300 is connected with the control system 400. see also [0264], where “As shown in FIG. 36, two input devices 500 are available to be selected by the operator 1. These input devices 500 are two wireless controllers 514, but other input devices 500 can be depicted on the display 600 (e.g., wired controllers). As shown in FIG. 36, five controllable objects are available to be selected by the operator. These controllable objects are five hyperdexterous surgical tools 300 including one camera 304. The camera 304 can be considered a hyperdexterous surgical tool 300.”; surgical tools are detected and displayed. So, controller is communicating with the surgical tools directly via a communication module.); 
the surgical device comprises a second communication module to communicate with the surgical instrument (see [0265], where “For example, one controller 514, labeled Wireless Controller 1, may control one controllable object, labeled Tool 3. One controller 514, labeled Wireless Controller 2, may control one controllable object, labeled Tool 4.”; see also [0262], where “The manual tool 350 (e.g., a sensor 352 affixed to a manual tool 350) can provide an input to the computer. As described earlier manual tools 350 can also be used with the hyperdexterous surgical system 100. The sensors 352 on the manual tool 350 may provide an input to the computer 402. ”); and
the control circuit is configured to control the cooperative interaction of the first robotic arm and the second robotic arm based on communication between the surgical instrument and the surgical device (see [0255], where “The hyperdexterous surgical system 100 can include a control system 400 that translates user inputs (e.g., via input devices 500, display 600) to outputs (e.g., motion of control points, images). The control system 400 can pair certain user inputs to certain controllable objects. When executing the movements of the various hyperdexterous surgical tools 300, the control system 400 may maintain one or more constraints. The control system 400 can lock one or more hyperdexterous surgical tools 300 to a single tool (e.g., a hyperdexterous surgical tool 300 or a manual tool 350).”).
Because Mizuno, Hares, Stefanchik, Steger and Kilroy are in the same field of endeavor of multiple arm robotic surgical system. Thus before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares, Stefanchik and Steger to incorporate the teachings of Kilroy by including the above feature, the surgical instrument comprises a first communication module; the device comprises a second communication module to communicate with the surgical instrument; and the control circuit is configured to control the cooperative interaction of the first robotic arm and the second robotic arm based on communications between the surgical instrument and the device, for avoiding any delay due to latency during surgical procedure by controlling the surgical tools/devices directly.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,876,325 (“Mizuno”), in view of US 2016/0346930 (“Hares”), in view of US 2013/0085510 (“Stefanchik”), and in view of US 2020/0078109 (“Steger”), as applied to claim 16 above, and in view of US 2021/0015519 (“Meglan”), and further in view of US 2019/0167267 (“Kobayashi”). 
Regarding claim 18, Mizuno further discloses a robotic surgical system, wherein various types of surgical instruments are attached with the distal end of the robotic arm (see col 9, lines 3-11, where “The distal ends of the slave manipulators 3 and 4 hold medical instruments 9 and 10, respectively, each of which is, for example, a forceps, a knife, a suture device, a syringe or the like. Instead, the distal end of each slave manipulator may hold an observation device, such as a endoscope, a ultrasonic echo probe, a surgical microscope or the like.”).
Mizuno in view of Hares, Stefanchik, Steger does not disclose the following limitations:
 the surgical instrument is a circular stapler; and 
the surgical device is an anvil.
However, Meglan further discloses a robotic surgical system, wherein the surgical instrument is a stapler (see [0035], where “A surgical instrument “SI” (e.g., a surgical stapler), which may be attached to the robotic arm 2 (FIG. 1)”; It would be obvious to attach a circular stapler with the robotic arm instead of a stapler by following the method disclosed by Meglan.).
Because Mizuno, Hares, Stefanchik, Steger and Meglan are in the same field of endeavor of robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares, Stefanchik and Steger to incorporate the teachings of Meglan by including the above feature, the surgical instrument is a circular stapler, for reducing leak at staple line during surgical procedure.
Mizuno in view of Hares, Stefanchik, Steger and Meglan does not disclose the following limitation:
the surgical device is an anvil.
However, Kobayashi further discloses a robotic surgical system, wherein the surgical device is an anvil (see [0019], where “As shown in FIG. 1, the medical manipulator 1 according to this embodiment is a medical stapler (hereinafter also referred to as medical stapler 1) provided with: …an anvil 3; a pusher (end effector, pushing member) 4; an anvil-driving mechanism 5... The anvil 3 is supported at a distal end of the support member 2 so as to be movable along a longitudinal axis of the support member 2.”; see also [0083]).
Because Mizuno, Hares, Stefanchik, Steger, Meglan and Kobayashi are in the same field of endeavor of robotic surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Mizuno in view of Hares Stefanchik, Steger and Meglan to incorporate the teachings of Kobayashi by including the above feature, the surgical device is an anvil, for providing stable backing for stapling and cutting during surgical procedure.
Response to Arguments
Applicant’s arguments with respect to claim 1-8 and 16-20 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Allowable Subject Matter
Claims 9-15 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664/HARRY Y OH/Primary Examiner, Art Unit 3664